Case: 22-2144    Document: 28     Page: 1   Filed: 11/17/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  TODD SCHAEFFER,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-2144
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01498-RTH, Judge Ryan T. Holte.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     The United States moves to dismiss this appeal as un-
 timely filed. Todd Schaeffer opposes and, among other
 things, seeks leave to proceed in forma pauperis.
    The United States Court of Federal Claims dismissed
 Mr. Schaeffer’s complaint, entered judgment in August
 2021, and denied reconsideration on December 29, 2021.
 On January 7, 2022, the court issued an anti-filing order,
Case: 22-2144     Document: 28      Page: 2     Filed: 11/17/2022




 2                                              SCHAEFFER   v. US



 directing its Clerk’s Office “to reject any future filings other
 than a properly served notice of appeal.” Schaeffer v.
 United States, No. 1:20-cv-01498-RTH (Fed. Cl. Jan. 7,
 2022), ECF No. 31. The Court of Federal Claims’ docket
 reflects that the anti-filing order has been invoked twice:
 first, on January 10, 2022, and second, on August 11, 2022,
 the latter instance returning as unfiled Mr. Schaeffer’s doc-
 uments entitled “Relief” and “Document ZZZZ” received on
 that same day. ECF No. 1-2 at 6. On August 17, 2022, Mr.
 Schaeffer filed a notice of appeal from the “order filed Jan-
 uary 7, 2022, directing the office to reject plaintiff’s filings
 without proper notice of appeal,” purportedly entered on
 “August 16, 2022.” ECF No. 1-2 at 1.
     We lack jurisdiction over an appeal from the trial
 court’s judgment or the January 7, 2022, anti-filing order
 because an appeal of those decisions is untimely. A notice
 of appeal from the Court of Federal Claims must be filed
 within 60 days of the entry of judgment or order from which
 the appeal is taken. See 28 U.S.C. § 2522; 28 U.S.C.
 § 2107(b). We have held that deadline to be a jurisdictional
 rule imposed by Congress with the intent of denying this
 court jurisdiction once the filing window has closed. See
 Marandola v. United States, 518 F.3d 913, 914 (Fed. Cir.
 2008); see also Bowles v. Russell, 551 U.S. 205, 209 (2007).
 The notice of appeal here was filed more than 60 days from
 the date of issuance of those rulings and is therefore un-
 timely. *



     *    The court notes Mr. Schaeffer’s January 10, 2022,
 submission (rejected from filing the same day) cannot rea-
 sonably be construed as a notice of appeal from the Janu-
 ary 7, 2022, order because he expressly requested relief
 from the Court of Federal Claims, see, e.g., ECF No. 10-4 at
 152, and does not reasonably indicate an intent to appeal
 to this court, as would be required of a notice of appeal by
 Rule 3(c)(1)(C) of the Federal Rules of Appellate Procedure.
Case: 22-2144        Document: 28   Page: 3   Filed: 11/17/2022




 SCHAEFFER   v. US                                           3



     To the extent Mr. Schaeffer seeks review of the trial
 court’s August 11, 2022, action refusing to accept his sub-
 missions per the anti-filing order, we dismiss his appeal as
 frivolous. See Mallard v. U.S. Dist. Ct. for S. Dist. of Iowa,
 490 U.S. 296, 307–08 (1989); cf. 28 U.S.C. § 1915(e)(2)(B)(i)
 (“[T]he court shall dismiss the case at any time if the court
 determines that . . . the . . . appeal is frivolous[.]”). Mr.
 Schaeffer’s various filings raise no cognizable argument as
 to why his submission should have been docketed after
 judgment had already been entered in his case and in light
 of the anti-filing order.
      Lastly, we address Mr. Schaeffer’s assertions of confi-
 dentiality in his submissions to this court. Mr. Schaeffer
 contends that the entirety of ECF Nos. 9-1, 9-2, 9-3, 10-1,
 10-2, 10-3, and 10-4 should be treated as confidential, be-
 cause the “[m]aterials were filed sealed with the agency
 and in the trial court” and that confidentiality is necessary
 to “protect the reputations of parties.” ECF No. 13 at 2. On
 September 10, 2021, the Court of Federal Claims expressly
 ordered all of Mr. Schaeffer’s filings be unsealed, ECF No.
 10-3 at 28, and we see no justification for sealing his mate-
 rials here. See In re Violation of Rule 28(d), 635 F.3d 1352,
 1356 (Fed. Cir. 2011) (recognizing a strong presumption in
 favor of public access to appellate court proceedings).
     Accordingly,
     IT IS ORDERED THAT:
     (1) The government’s motion is granted to the extent
 that this appeal is dismissed.
     (2) All other motions are denied.
     (3) ECF Nos. 3, 7, 9, 10, and 13 are unsealed.
Case: 22-2144    Document: 28     Page: 4      Filed: 11/17/2022




 4                                             SCHAEFFER   v. US



     (4) Each side shall bear its own costs.
                                   FOR THE COURT

 November 17, 2022                 /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court

 ISSUED AS A MANDATE: November 17, 2022